Citation Nr: 1509420	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from October 1956 to October 1958.

This appeal came before the Board of Veterans' Appeals (Board) from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  On his August 2013 VA Form 9, the Veteran requested a Board hearing at a local VA office.  In August 2014, the Veteran, through his representative, withdrew that request and opted to undergo another VA examination instead of appearing for a Board hearing.   

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

The Veteran's hearing impairment is not worse than level III in one ear and level II in the other ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in May 2011, prior to the initial adjudication of the claim.

The record also reflects that all available and relevant post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  
The Veteran has been afforded appropriate VA examinations to determine the severity of his hearing loss disability, most recently in 2014.  The examination records contain all findings necessary to rate the disability, to include the functional impact of the Veteran's hearing loss disability and determinations of the reliability of the audiometric test results, and the Veteran has not asserted, and the evidence of record does not show, that an examination was inadequate.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. § 4.85(c).  

Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment, such as where testing reveals pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 or more decibels at 2000 Hz, the evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average.  38 C.F.R. § 4.86
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Board has reviewed all evidence of record pertaining to the history of the bilateral hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that further development is warranted.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

A July 2010 VA examination record reveals that audiometric testing was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
45
50
LEFT
15
15
20
40
50

Speech recognition ability was 90 percent in each ear.  The examiner noted that the Veteran had "fairly good word recognition when tested in quiet" and that the Veteran's scores were "consistent with his pure tone results, age, and ability to hear in a clinical setting."  The VA audiometric findings reflect level II in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

A May 2011 VA examination record reveals the Veteran's history that it was "most difficult" for him to hear "always."  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
45
LEFT
20
25
30
40
55

Speech recognition ability was 80 percent in the right ear and 84 percent in the left ear.  The examiner found the Veteran's hearing loss resulted in mild to moderate difficulty with conversation in the presence of background noise.  The VA audiometric findings reflect level III in the right ear and Level II in the left ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.8 5, Table VII.

An October 2011 VA treatment record reveals that the Veteran's hearing was "intact."  

A February 21, 2012, private audiogram reports a pure tone average of 115 decibels in the left ear.  No average is reported for the right ear, and it is unclear whether the right ear was tested.  The record indicates that speech audiometry was not conducted.  The examiner did not indicate that speech audiometry was not appropriate.  Thus, the results are not adequate for rating purposes.   

A February 21, 2012, VA treatment record reveals the Veteran's history that he "was told that 'without hearing aids he is almost deaf."  However, the Veteran also reported that he was "happy" with his current hearing aids.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
50
60
LEFT
20
25
30
55
60

The testing also revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear using the CID W22 word list.  This finding is not adequate for rating purposes: the audiologist did not use the Maryland CNC word list test, as required by 38 C.F.R. § 4.85(a).  

A September 2014 VA examination record reveals the Veteran's history that he was unable to hearing anything people say, that his hearing aids do not work correctly, and that his hearing loss was "causing trouble" with his wife.  The record indicates that audiometric testing was conducted.  The examiner reported that the Veteran gave no response to every tone given and that the equipment was checked and instructions given multiple times.  The examiner reported that the Veteran was able to "communicate perfectly" with the examiner over the microphone at 60 decibels and that the Veteran could correctly answer any question at 60 decibels.  The examiner determined that the test results were invalid because the Veteran reported that he could not hear any tones but could adequately respond to speech at 60 decibels.  The record notes that the use of speech discrimination score was not appropriate for the Veteran.  The examiner reported that review of records dated in the "last couple years" suggested hearing loss less significant than demonstrated by the Veteran during the examination.  

The schedular criteria for a compensable rating have not been met at any time during the appeal period.  The reliable and adequate examination results show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating.  In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss disability.  The Veteran is certainly competent to report his symptoms and describe the impairment associated with his hearing loss, to include that it renders him unable to hear.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements.  In this regard, the Board finds the 2014 VA examiner's determination that the audiometric results are not reliable is highly probative as it is supported by a detailed rationale, notably the finding that the Veteran was able to hear 60 decibels while communicating with the examiner but not during the testing.    

The Board acknowledges that the private audiometric testing reveals a left ear pure tone average of 115 decibels, which reflects a level XI hearing acuity in the left ear.  A level XI hearing acuity in the left ear would correspond to a compensable rating when combined with any level of hearing acuity in the right ear.  However, the Board finds the record is not probative.  Initially, the Board notes that the private audiometric test results are markedly inconsistent with the VA audiometric test results dated at the same time, without evidence of an intervening incident to cause worsening/improvement, such as the development or removal of wax in the ears or the development or recovery of an ear infection or flare-up.  Moreover, the examiner did not conduct speech audiometry results, as required by VA.  Thus, the record is not probative evidence upon which a compensable rating could be based.  

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has stated that his hearing loss impedes his ability to communicate and to function.  The Veteran's complaints related to hearing loss are considered under the appropriate diagnostic codes.  His hearing loss is manifested by difficulty hearing speech, and the examination records included the examiners' notations that the hearing loss disability resulted in diminished ability to hear speech.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria contemplate speech reception thresholds and impairment in the ability to hear spoken words on Maryland CNC testing and further contemplate exceptional patterns of hearing impairment.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the foregoing decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

A compensable rating for hearing loss disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


